t c memo united_states tax_court susan l rosetti petitioner v commissioner of internal revenue respondent docket no filed date susan l rosetti pro_se stephen r takeuchi for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined a dollar_figure deficiency relating to petitioner’s federal_income_tax return after concessions the sole issue for decision is whether petitioner is entitled to a dollar_figure individual_retirement_account ira deduction relating to findings_of_fact on her timely filed federal_income_tax return petitioner reported dollar_figure in wages claimed a dollar_figure ira deduction and elected married_filing_separately status on date respondent disallowed the deduction and determined a dollar_figure deficiency during petitioner was a real_estate agent and an employee of the state of florida department of transportation she had a defined_benefit_plan sponsored by the florida retirement_system frs plan which required employers to pay all funding costs and provided that employees’ benefits vest in years in petitioner made a dollar_figure contribution to a keogh_plan that was established prior to her employment with the state of florida petitioner resided in tampa florida at the time the petition was filed opinion generally a taxpayer is entitled to deduct the amount contributed to an ira sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation under the frs plan participation as of the date of employment is compulsory for those employed on or after date fla stat ann sec_121 a west includable in the taxpayer’s gross_income for such taxable_year see sec_219 in addition the amount of the deduction is limited where the taxpayer was for any part of the taxable_year an active_participant in a retirement_plan qualified under sec_401 a or a plan established for its employees by the united_states by a state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing sec_219 a i iii no deduction is allowed for an active_participant who is married filing a separate_return and whose adjusted_gross_income exceeds dollar_figure see sec_219 petitioner contends that she is entitled to a dollar_figure ira deduction we disagree petitioner made a contribution to a keogh_plan rather than an ira although taxpayers with earned_income from self-employment are eligible to deduct contributions made to a qualified keogh_plan petitioner in received wages from the department of transportation and interest_income but did not receive any earned_income from self-employment see sec_401 and a a c and a c accordingly petitioner’s contributions to the keogh_plan are not unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure keogh_plans are retirement plans for self-employed individuals tax deductible even if the contribution had been made to an ira petitioner would not be entitled to a deduction because she was married filing a separate_return an active_participant in the frs plan and earned more than dollar_figure during sec_219 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
